
	
		II
		111th CONGRESS
		2d Session
		S. 3797
		IN THE SENATE OF THE UNITED STATES
		
			September 16, 2010
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To amend the Foreign Assistance Act of 1961 to provide
		  assistance for developing countries to promote quality basic education and to
		  establish the achievement of quality universal basic education in all
		  developing countries as an objective of United States foreign assistance
		  policy, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Education for All Act of
			 2010.
		2.FindingsCongress finds the following:
			(1)Throughout the
			 world, an alarming number of children and youth are not receiving a basic
			 education. At least 72,000,000 children of primary school age are not in school
			 and tens of millions drop out of school annually. If current trends continue,
			 56,000,000 children will still be out of school in 2015. There are an estimated
			 additional 71,000,000 children currently out of school. There are an estimated
			 130,000,000 youth (15 to 24 years old) who cannot read and write.
			(2)Of the
			 approximately 72,000,000 children of primary school age and 71,000,000 of
			 secondary school age who are not in school, nearly 3 in 5 are girls. The
			 proportion of out-of-school primary age girls is highest in Arab states,
			 Central Asia and South and West Asia. Almost one-half of out-of-school children
			 live in sub-Saharan Africa and nearly 40,000,000 live in countries affected by
			 conflict and fragility. A significant number of such children have been
			 orphaned or otherwise negatively affected by HIV/AIDS while others have been
			 victims of child labor or human trafficking. Without access to quality
			 education, such children will not have the skills to contribute to
			 reconstruction and stabilization of their countries.
			(3)The final report
			 of the National Commission on Terrorist Attacks Upon the United States
			 (hereafter in this section referred to as the Report) concluded
			 that education that teaches tolerance, the dignity and value of each
			 individual, and respect for different beliefs must be a key element in any
			 global strategy to eliminate terrorism. The Center for Strategic and
			 International Studies’ Commission on Smart Power determined that
			 education is the best hope of turning young people away from violence
			 and extremism.
			(4)Extending the
			 vision of educational opportunity described in the Report to all developing
			 countries, including countries affected by armed conflict, is critical to
			 achieve the United Nations Millennium Development Goals and prevent the rise of
			 violent extremism worldwide.
			(5)The Report
			 concluded that the United States Government must offer an example of moral
			 leadership in the world and offer parents and their children a vision of the
			 future that emphasizes individual educational and economic opportunity.
			(6)The Report noted
			 that the United Nations has rightly equated literacy as freedom
			 and while gains have been made in Arab states in reducing the out-of school
			 population, an estimated 29 percent of the adult population in the Arab states,
			 or 58,000,000 people, lack basic literacy or numeracy skills needed in everyday
			 life.
			(7)The Report
			 concluded that ensuring educational opportunity is essential to the efforts of
			 the United States to defeat global terrorism and recommended that the United
			 States Government should offer to join with other nations in generously
			 supporting [spending funds] . . . directly on building and operating primary
			 and secondary schools in those Muslim states that commit to sensibly investing
			 financial resources in public education.
			(8)At the World
			 Education Forum held in Dakar, Senegal in 2000, the United States joined more
			 than 180 other countries in committing to the goal of quality universal basic
			 education by 2015. Universal completion of primary school and eliminating
			 gender disparity in all levels of education not later than 2015 are part of the
			 United Nations Millennium Development Goals.
			(9)Since the World
			 Education Forum in 2000, the number of children out of school has decreased at
			 an average approximate rate of 4,000,000 children per year. Despite this
			 progress, the goal of achieving quality universal basic education will not be
			 met and 56,000,000 children will still be out of school by 2015.
			(10)Credible
			 estimates indicate that approximately $16,000,000,000 per year of financing
			 assistance is necessary for developing countries to achieve quality universal
			 basic education by 2015.
			(11)The United States Agency for International
			 Development’s bilateral assistance has helped to deliver a quality basic
			 education to 41,000,000 learners enrolled in United States Government-supported
			 primary schools around the world. USAID has expertise in a number of key areas,
			 including teacher training, reaching marginalized groups and quality
			 measurement and has provided technical assistance to governments in order to
			 create sustainable educational systems.
			(12)Multilateral
			 mechanisms have been proven to marshal significant resources to reach global
			 development challenges. Funds that are transparent, increase partnership and
			 coordination among governments, private sector and civil society, support
			 national plans, are monitored for results, and hold all stakeholders
			 accountable have been effective at providing resources to reach global
			 challenges.
			(13)Basic education
			 has been demonstrated to be fundamental to development. No country has reached
			 sustained economic growth without achieving near universal primary education.
			 Quality education reduces poverty and inequality, lays the foundation for sound
			 governance, civic participation, and strong institutions and equips people with
			 the knowledge, skills and self-reliance they need to increase income and expand
			 opportunities for employment.
			(14)Investing in
			 girls’ education delivers substantial returns not only in educational
			 attainment but also in increasing women’s incomes, delaying the start of sexual
			 activity, reducing infant mortality, increasing women’s political
			 participation, and spurring economic growth.
			(15)Education can
			 help to protect children in conflict situations from physical harm,
			 exploitation, and sexual abuse, as well as to avoid the recruitment of children
			 into armed groups and gangs and promote good governance and poverty reduction.
			 Additionally, every additional year of schooling for males can reduce their
			 risk of becoming involved in conflict by 20 percent.
			(16)In front-line
			 states, education remains a significant challenge. In Yemen, nearly 80 percent
			 of girls are unlikely to enroll in school, and in Afghanistan girls average
			 only 4 years of schooling.
			3.Assistance to
			 achieve quality universal basic education
			(a)In
			 generalChapter 1 of part I of the Foreign Assistance Act of 1961
			 (22 U.S.C. 2151 et seq.) is amended by inserting after section 105 the
			 following new section:
				
					105A.Assistance to
				achieve quality universal basic education
						(a)PurposeIt
				is the purpose of this section to ensure that the United States provides the
				resources and leadership to ensure a successful international effort to provide
				all children with a quality basic education in order to achieve the goal of
				quality universal basic education by 2015 agreed to at the World Education
				Forum held in Dakar, Senegal in 2000.
						(b)PolicyIt
				is the policy of the United States to work with other countries and
				international and civil society organizations in order to achieve quality
				universal basic education by—
							(1)assisting
				developing countries to provide all children with a quality basic education,
				including through strengthening host countries’ educational systems;
							(2)assisting
				nongovernmental and multilateral organizations working in developing countries
				to provide all children with a quality basic education; and
							(3)promoting
				education as the foundation for communities’ development, including integrating
				entrepreneurial and leadership training, economic growth and agricultural
				activities, and democracy promotion into holistic assistance programs.
							(c)PrinciplesIn
				developing the policy referred to in subsection (b), the United States shall be
				guided by the following principles:
							(1)United states
				resourcesTo lead a global commitment to achieving quality
				universal basic education in developing countries, including in countries
				affected by or emerging from armed conflict or humanitarian crises, the United
				States shall commit substantial new resources for education in developing
				countries to expand access to quality educational opportunity and inspire
				confidence in such countries that efforts to reform education will receive
				adequate resources.
							(2)Integrated
				bilateral and multilateral approach to sustainable developmentUnited States assistance shall integrate
				bilateral and multilateral assistance modalities within the strategy developed
				pursuant to subsection (e), to be directly responsive to host country needs,
				capacity, and commitment, and lead to sustainable development. The United
				States should contribute on a multilateral basis in a manner that leverages
				overall impact and best reinforces United States bilateral aid efforts, which
				should remain central to United States efforts in basic education. Bilateral
				and multilateral aid should be undertaken in close partnership with
				nongovernmental organizations and other development partners.
							(3)United States
				assistance to multilateral education initiativesThe United States shall seek to support a
				multilateral coordination and financing education initiative, which may include
				a reformed Education for All Fast-Track Initiative or a Multilateral Global
				Fund for Education. United States assistance shall build upon its comparative
				advantages and proficiencies in basic education programs. A reformed Education
				for All Fast-Track Initiative or a Multilateral Global Fund for Education
				should be established as an independent entity that is governed equally by
				donor and developing country governments and civil society and should be based
				on the following principles:
								(A)Transparency with respect to financing, key
				policy decisions, and impact.
								(B)Coordination among
				governments, private sector, and civil society.
								(C)Mutual
				accountability between donors and recipients for achieving measurable results
				in access and quality.
								(D)Alignment with
				host country priorities.
								(E)Predictable,
				long-term funding disbursed in a timely manner.
								(4)Other major
				donorsThe United States Government shall encourage other donors
				to contribute commensurate amounts to support quality universal basic
				education, through bilateral or multilateral mechanisms and to coordinate their
				efforts with recipient countries, private entities and other donors, in line
				with the principles of the Paris Declaration.
							(5)Private sector
				and nongovernmental participation and contributionsUnited States
				efforts shall include explicit strategies to encourage and integrate
				contributions of strategic direction and financial resources from indigenous
				and international private sector and civil society organizations, including
				organizations that represent teachers, students and parents, interested in
				supporting quality universal basic education efforts.
							(6)School access,
				quality, and completionUnited States assistance for basic
				education in developing countries shall seek to expand access to quality
				schools and teachers for all children, particularly marginalized and vulnerable
				groups, including girls, children affected by or emerging from armed conflict
				or humanitarian crises, disabled children, children in remote or rural areas,
				religious or ethnic minorities, indigenous peoples, orphans and children
				impacted by HIV/AIDS, child laborers and victims of trafficking, and to improve
				the quality of education in order to increase the number of children completing
				and benefitting from a basic education.
							(7)Coordination
				within the united states governmentThe United States Government,
				led by the United States Agency for International Development, shall support
				improved coordination and collaboration among all departments and agencies of
				the United States Government involved in providing assistance for basic
				education to developing countries to ensure efficient and effective use of the
				resources, including efforts to provide a continuity of assistance for basic
				education in humanitarian and other emergency situations.
							(8)Support for
				communities of learningUnited States assistance shall support
				the coordination of development assistance for the holistic development of
				communities, and where appropriate, utilize schools as the foundation for
				communities’ development and integrate assistance programs, including health
				and development programs, such as nutrition, school feeding programs, community
				gardens, adult literacy, entrepreneurial and agricultural training, democracy
				education and housing programs.
							(9)Coordination
				with national education plans and economic development
				programsUnited States assistance for basic education in
				developing countries shall be provided in collaboration and coordination with,
				where possible, national education plans, to reduce poverty and spur sustained
				economic growth, including through the promotion of the value of education and
				increasing community and family awareness of the positive impact of education.
				The United States shall seek to encourage developing countries to utilize
				schools as platforms for the development of communities. Such assistance, to
				the maximum extent practicable, shall support programs and activities that are
				appropriate for and meet the needs of the local, indigenous cultures and carry
				out programs and activities through implementation by local, indigenous
				organizations that support national education plans.
							(10)Measuring
				outcomesUnited States assistance for basic education in
				developing countries shall include sufficient resources for monitoring and
				evaluating the effectiveness and quality of basic education programs.
							(d)DefinitionsIn
				this section:
							(1)HIV/AIDSThe
				term HIV/AIDS has the meaning given that term in section
				104A(h).
							(2)Appropriate
				congressional committeesThe term appropriate
				congressional committees means—
								(A)the Committee on
				Appropriations and the Committee on Foreign Relations of the Senate; and
								(B)the Committee on
				Appropriations and the Committee on Foreign Affairs of the House of
				Representatives.
								(3)Basic
				educationThe term basic education—
								(A)means an
				education, generally consisting of completion of 9–10 years of schooling,
				including efforts to improve early childhood development, primary education,
				secondary education, literacy and numeracy training, and life-skills training
				that prepares an individual to be an active, productive member of society and
				the workforce; and
								(B)includes efforts
				to facilitate and support the activities described in subparagraph (A),
				including efforts to—
									(i)build the
				institutional capacity of a country to manage basic education systems and
				measure results;
									(ii)construct and
				rehabilitate schools;
									(iii)train quality
				teachers;
									(iv)increase parent
				and community involvement in schools;
									(v)provide learning
				materials; and
									(vi)develop
				curricula.
									(4)Education for
				all fast-track initiativeThe term Education for All
				Fast-Track Initiative means the Fast-Track Initiative launched in 2002
				to mobilize donor resources and accelerate progress toward the achievement of
				the United Nations Millennium Development Goal of Education for All by 2015, an
				international commitment to bring the benefits of basic education to every
				individual.
							(5)National
				education planThe term national education plan
				means a comprehensive national education plan that—
								(A)may be developed
				in accordance with the provisions of the Education For All Fast-Track
				Initiative; and
								(B)includes explicit,
				credible strategies to achieve quality universal basic education, including
				strategies to—
									(i)address key
				constraints to achieving universal basic education in the areas of policy,
				data, capacity, and financing; and
									(ii)coordinate
				priorities within the elements of basic education, such as early childhood
				development, primary education, and secondary education (delivered in formal
				and nonformal settings), and training in literacy, numeracy and other basic
				skills, including lifeskills, for adults and out-of-school youth, and
				priorities between basic education, workforce development and higher
				education.
									(6)Psychosocial
				supportThe term psychosocial support has the
				meaning given that term in the first section 135 (relating to assistance for
				orphans and other vulnerable children).
							(7)Relevant
				executive branch agencies and officialsThe term relevant
				executive branch agencies and officials means—
								(A)the Department of
				State, the United States Agency for International Development, the Department
				of the Treasury, the Department of Labor, the Department of Education, the
				Department of Health and Human Services, the Department of Agriculture, and the
				Department of Defense;
								(B)the Chief
				Executive Officer of the Millennium Challenge Corporation, the Coordinator of
				United States Government Activities to Combat HIV/AIDS Globally, the National
				Security Advisor, the Director of the Peace Corps, and the National Economic
				Advisor; and
								(C)any other
				department, agency, or official of the United States Government that
				participates in activities to promote quality universal basic education
				pursuant to the authorities of such department, agency, or official or pursuant
				to this Act.
								(e)Development and
				implementation of a comprehensive united states strategy on education for
				all
							(1)Strategy
				requiredThe President shall develop a comprehensive integrated
				strategy of the United States to promote quality universal basic education by
				2015 that will—
								(A)seek to expand
				access to basic education for all children, particularly marginalized and
				vulnerable groups, including girls, children affected by or emerging from armed
				conflict or humanitarian crises, disabled children, children in remote or rural
				areas, religious or ethnic minorities, indigenous peoples, orphans and children
				impacted by HIV/AIDS, child laborers and victims of trafficking; and
								(B)improve the
				quality of basic education, particularly as reflected in measurable learning
				outcomes, as appropriate.
								(2)ElementsThe
				strategy required by paragraph (1) shall be formulated and implemented in
				consideration of the principles set forth in subsection (c) and shall—
								(A)include specific
				objectives, indicators, including indicators to measure learning outcomes, and
				approaches to increase access and quality of basic education in developing
				countries;
								(B)seek to build
				capacity within developing countries for basic education programs in order to
				make progress towards the goal of achieving sustainable development;
								(C)outline how the
				United States Government will ensure a transition and continuity of educational
				activities in countries affected by or emerging from armed conflict or
				humanitarian crises;
								(D)assign priorities
				to relevant executive branch agencies and officials;
								(E)improve
				coordination and reduce duplication among relevant executive branch agencies
				and officials, foreign donor governments, and international organizations at
				the global and country levels;
								(F)project general
				levels of resources needed to achieve the stated objectives;
								(G)expand
				public-private partnerships in order to leverage resources;
								(H)target the
				activities of the United States to leverage contributions from other bilateral
				donors to provide quality universal basic education;
								(I)support efforts to
				reduce the adverse impact of HIV/AIDS on education systems, including by
				equipping teachers with skills needed for HIV/AIDS prevention and support for
				persons with, or affected by, HIV/AIDS;
								(J)improve
				educational opportunities for women and girls, and strive to ensure safe
				schools, equal access, workforce opportunities, leadership role development,
				and the preservation of dignity and respect;
								(K)seek to reform
				curricula that would lead to negative attitudes about different population
				groups and fuel extreme political or religious positions;
								(L)recognize that a
				quality secondary education is an important incentive to completion of a
				quality primary education;
								(M)adopt a
				Communities of Learning approach that integrates, to the maximum
				extent practicable, school and educational programs with health and development
				programs, school feeding programs, adult literacy, community gardens,
				entrepreneurial training, agricultural extension work and housing programs;
				and
								(N)maximize United
				States capabilities in the areas of technical assistance and training.
								(3)Requirement to
				consultIn developing the strategy required by paragraph (1), the
				President shall consult with—
								(A)the appropriate
				congressional committees;
								(B)relevant executive
				branch agencies and officials; and
								(C)nongovernmental
				organizations, including organizations representing students, teachers and
				parents, and other development partners and individuals who are involved in the
				promotion and implementation of education assistance programs in developing
				countries.
								(4)Public
				commentThe President shall provide an opportunity for public
				comment on the strategy required by paragraph (1).
							(5)Annual
				reportNot later than 270 days after the date of the enactment of
				the Education for All Act of 2010, the President shall transmit to the
				appropriate congressional committees a report setting forth the strategy
				required by paragraph (1) and make the report available to the public.
							(f)Assistance To
				develop and implement national education plans
							(1)Assistance
				authorizedThe President is authorized to provide funds and other
				assistance to assist foreign countries to create the policies, processes, and
				infrastructure to develop and implement national education plans to allow all
				children of such countries to access and complete a quality basic
				education.
							(2)Priority and
				other requirementsIn providing assistance under this subsection,
				the President shall give priority to foreign countries in which there is the
				greatest need, as evidenced in part by the percentage of children out of
				school, in which there is the greatest opportunity to expand universal access
				and to improve the quality of basic education, and in which the assistance can
				produce a substantial, measurable impact on children and educational
				systems.
							(3)Activities
				supportedAssistance provided under this subsection may be used
				to support efforts to expand access and to improve the quality of basic
				education, including efforts—
								(A)to ensure an
				adequate supply of trained quality teachers and to build systems to provide
				continuing support, training, and professional development for all
				educators;
								(B)to promote
				programs that expand training and implementation of effective, relevant
				curricula;
								(C)to promote the
				development and effective use of systems for monitoring and evaluating
				student-learning outcomes;
								(D)to provide
				adequate infrastructure;
								(E)to eliminate fees
				for educational services, including fees for tuition, uniforms, and materials,
				and foster simplified multilateral mechanisms that help provide access to
				education without additional costs to families;
								(F)to identify and
				replicate successful interventions that improve access to quality education,
				such as scholarships, school lunch, and school health programs;
								(G)to build systems
				to ensure continuing information collection, monitoring, and evaluation of
				education services and financing;
								(H)to ensure that
				schools are not incubators for violent extremism;
								(I)to provide human
				rights and conflict-resolution education;
								(J)to promote
				programs that teach civic education and life skills;
								(K)to take steps to make schools safe and
				secure places where children and youth, including girls and women, can learn
				without fear of violence, harassment or exploitation, including—
									(i)promoting efforts
				at the national level to establish and enforce comprehensive legislation and
				strong policies against school-related violence;
									(ii)supporting
				efforts and providing resources to train all teachers and school administrators
				on school-related violence;
									(iii)working to
				ensure the safety of students during their travel to and from schools and on
				school grounds;
									(iv)carrying out
				programs for school and community participation on the unacceptability of
				violence;
									(v)providing
				counseling and support systems for students affected by school- related
				violence; and
									(vi)conducting
				national and baseline surveys to collect data on school-related violence,
				including against women and girls;
									(L)to support other
				initiatives that have demonstrated success in increasing access, improving
				learning outcomes and increasing educational opportunities for the most
				disadvantaged populations, including girls, children affected by or emerging
				from armed conflict or humanitarian crises, disabled children, children in
				remote or rural areas, religious or ethnic minorities, indigenous peoples,
				orphans and children impacted by HIV/AIDS, child laborers and victims of
				trafficking; and
								(M)to carry out other
				activities to support a reformed Education for All Fast-Track Initiative or
				Multilateral Global Fund for Education.
								(4)Additional
				activities supported for countries affected by conflict or
				crisesIn addition to the activities supported under paragraph
				(3), assistance provided under this subsection to foreign countries or those
				parts of the territories of foreign countries that are affected by or emerging
				from armed conflict or humanitarian crises may be used to support
				efforts—
								(A)to ensure a
				continuity of educational activities for all children;
								(B)wherever possible,
				to reestablish formal education services, or to complement services that are
				available with the establishment of well-managed school spaces, to protect
				children from physical harm, psychological and social distress, recruitment
				into armed groups, family separation, and abuses related to their
				displacement;
								(C)to promote the
				creation of out-of-school programs and flexible-hour schooling in areas in
				which security prevents students from attending regular schools;
								(D)to provide safe
				spaces, with such facilities providing access to water, sanitation,
				health-related education, psychosocial support, and landmine awareness;
								(E)to provide
				temporary facility construction and minor rehabilitation of educational
				structures;
								(F)to provide
				essential educational materials that assist in building systems to support,
				train, and provide professional development for educators; and
								(G)to promote efforts
				to ensure the reintegration of teachers and students in conflict, internally
				displaced person and refugee situations into educational systems, including
				regional approaches to coordinate and recognize the educational efforts of
				these teachers and students and other school systems.
								(g)Annual
				report
							(1)In
				generalNot later than January 31 of each year, the President
				shall transmit to the appropriate congressional committees a report on the
				implementation of this section for the prior fiscal year and make the report
				available to the public.
							(2)Report
				elementsThe report required by paragraph (1) shall
				include—
								(A)a description of
				efforts made by relevant executive branch agencies and officials to implement
				the strategy developed pursuant to subsection (e), with a particular focus on
				the activities carried out under this section;
								(B)a description of
				the programs established by each foreign country receiving assistance pursuant
				to subsection (f) that provides a detailed explanation of the extent to which
				the strategy developed pursuant to subsection (e) and the assistance provided
				pursuant to subsection (f) are contributing to the goal of quality universal
				basic education in the foreign country; and
								(C)a description of
				the extent to which each foreign country selected to receive assistance
				pursuant to subsection (f) meets the priority criteria specified in subsection
				(f)(2)(A).
								(h)Relationship to
				other lawsThe President shall exercise the authority provided in
				this section in accordance with other applicable law.
						(i)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated to the President such sums as may be necessary for fiscal year
				2011 and each subsequent fiscal
				year.
						.
			(b)Technical
			 amendmentChapter 1 of part I of the Foreign Assistance Act of
			 1961, as amended by subsection (a), is further amended by redesignating the
			 second section 135 (as added by section 5(a) of the Senator Paul Simon Water
			 for the Poor Act of 2005 (Public Law 109–121; 119 Stat. 2536)) as section
			 136.
			4.Coordinator of
			 United States Government Actions to Provide Basic Education Assistance
			(a)Establishment of
			 positionSection 1 of the State Department Basic Authorities Act
			 of 1956 (22 U.S.C. 2651a) is amended—
				(1)by redesignating
			 subsection (g) as subsection (h); and
				(2)by inserting after
			 subsection (f) the following new subsection:
					
						(g)Education for
				all coordinator
							(1)In
				generalThe Administrator of
				the United States Agency for International Development shall designate an
				individual to serve as the Coordinator of United States Government Actions to
				Provide Basic Education Assistance (hereinafter in this subsection referred to
				as the Coordinator), established under section 664 of division J
				of Public Law 110–161 and continued in effect under section 7064 of division F
				of Public Law 111–117.
							(2)General
				authoritiesThe Coordinator, acting through such nongovernmental
				organizations (including organizations representing parents, teachers and
				students, faith-based and community based organizations) and relevant executive
				branch agencies and officials as may be necessary and appropriate to effect the
				purposes of this section, is authorized to coordinate the promotion of quality
				universal basic education.
							(3)Duties
								(A)In
				generalThe Coordinator shall have primary responsibility for the
				oversight and coordination of all resources and international activities of the
				United States Government to promote quality universal basic education under
				section 105A of the Foreign Assistance Act of 1961 or any other provision of
				law.
								(B)Specific
				dutiesThe duties of the Coordinator shall specifically include
				the following:
									(i)Ensuring program
				and policy coordination among relevant executive branch agencies and officials
				and nongovernmental organizations, including of the auditing, monitoring, and
				evaluation of all such programs.
									(ii)Ensuring that
				relevant executive branch agencies and officials undertake programs primarily
				in those areas in which the agencies and officials have the greatest expertise,
				technical capabilities, and potential for success.
									(iii)Ensuring
				coordination of activities of relevant executive branch agencies and officials
				in the field in order to eliminate duplication.
									(iv)Pursuing
				coordination with other countries and international organizations.
									(v)Resolving policy,
				program, and funding disputes among relevant executive branch agencies and
				officials.
									(vi)Establishing due
				diligence criteria for all recipients of funds to promote quality universal
				basic education under section 105A of the Foreign Assistance Act of 1961 or any
				other provision of law, and all activities carried out with such funds, subject
				to the coordination and appropriate monitoring, evaluation, and audits carried
				out by the Coordinator necessary to assess the measurable outcomes of such
				activities.
									(vii)Convening
				meetings, as appropriate, but at least annually, of relevant executive branch
				agencies and officials to evaluate progress in carrying out the United States
				strategy developed pursuant to section 105A(e) of the Foreign Assistance Act of
				1961 and recommend future changes to the strategy based upon such
				evaluation.
									(4)DefinitionsIn
				this subsection:
								(A)Basic
				educationThe term basic education has the meaning
				given that term in section 105A(d)(3) of the Foreign Assistance Act of
				1961.
								(B)Relevant
				executive branch agencies and officialsThe term relevant
				executive branch agencies and officials has the meaning given that term
				in section 105A(d)(7) of the Foreign Assistance Act of
				1961.
								.
				(b)Specification of
			 resources of coordinatorNot later than 90 days after the date of
			 enactment of this Act, the President shall specify the necessary financial and
			 personnel resources, including detailees, from funds appropriated pursuant to
			 the authorization of appropriations under subsection (i) of section 105A of the
			 Foreign Assistance Act of 1961 (as added by section 3 of this Act), that shall
			 be assigned to and under the direct control of the Education for All
			 Coordinator (as established by subsection (g) of section 1 of the State
			 Department Basic Authorities Act of 1956 (as added by subsection (a) of this
			 section)) to establish and maintain the duties and supporting activities
			 assigned to the Coordinator by section 1(g) of the State Department Basic
			 Authorities Act of 1956.
			
